Citation Nr: 1109473	
Decision Date: 03/10/11    Archive Date: 03/24/11

DOCKET NO.  09-22 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for residuals of a left great toe injury.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel



INTRODUCTION

The Veteran had active service from December 1962 to August 1966 and from April to September 1976.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), located in Cleveland, Ohio.  

The Veteran was scheduled for a travel Board hearing in August 2010.  The Veteran did not appear for that hearing with no explanation provided and has subsequently expressed no intention to reschedule it.  The case, therefore, will be processed as though the request for a hearing had been withdrawn.  See 38 C.F.R. § 20.704.

The claim of entitlement to a compensable rating for chronically ingrown toenail of the left great toe with ongoing onychomycosis and a history of infection, resulting in IP joint arthritis has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The Veteran is already service-connected for chronically ingrown toenail of the left great toe with ongoing onychomycosis and a history of infection, resulting in IP joint arthritis, etiologically related to treatment shown in service for left toe nail recurrent ingrown toenails and infections.

2.  It has not been established by clinical or credible evidence that the Veteran ever sustained a left great toe injury resulting from a mortar attack in Vietnam, nor does the file contain any evidence of currently manifested disability associated with that reported injury.

CONCLUSION OF LAW

The criteria for the grant of service connection for residuals of a left great toe injury have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.310, 4.14, 4.71a, Diagnostic Code 5003 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

Specifically, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The RO informed the Veteran of VA's duty to assist him in the development of evidence pertinent to his service connection claim in a letters dated in July 2007, wherein the Veteran was advised of the provisions relating to the VCAA.  The Veteran was advised that VA would assist her with obtaining relevant records from any Federal agency, which may include medical records from the military, from VA hospitals (including private facilities where VA authorized treatment), or from the Social Security Administration.  With respect to private treatment records, the letter informed the Veteran that VA would make reasonable efforts to obtain private or non-Federal medical records, to include records from State or local governments, private doctors and hospitals, or current or former employers.  Furthermore, the VA included copies of VA Form 21-4142, Authorization and Consent to Release Information, which the Veteran could complete to release private medical records to the VA.

On March 3, 2006, the Court issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  The Veteran was provided with notice of the type of evidence necessary to establish a disability rating or effective date as was discussed in the Dingess case in the July 2007, prior to the initial adjudication of the claim in April 2008.  Subsequent adjudication of the claim on appeal was undertaken in a Statement of the Case (SOC) issued in May 2009, curing any notice defect with respect to timing.  Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (VA cured failure to afford statutory notice to claimant prior to initial rating decision by issuing notification letter after decision and readjudicating claim and notifying claimant of such readjudication in the statement of the case).

The Board also finds that all of the relevant facts have been properly developed, and that all available evidence necessary for an equitable resolution of the issues on appeal has been obtained.  The Veteran's service treatment records (STRs) and post-service VA treatment records were obtained.  The Veteran was afforded a VA examination in February 2008 and the file includes contentions and statements of the Veteran and his representative.  

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Accordingly, the Board finds that VA has complied, to the extent required, with the duty-to-assist requirements found at 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c)-(e).

Background

In July 2007, the Veteran filed service connection claims for residuals of an injury to the left great toe, as well as for osteomyelitis claimed as secondary/related to the left great toe injury.  

The Veteran had two periods of service, the first with the United States Air Force from December 1962 to August 1966 and the second with the United States Army from April to September 1976.  

STRs for the Veteran's first period of service indicate that the Veteran injured his right foot while playing basketball in October 1963, at which time X-ray films revealed no fracture.  In December 1964, the Veteran was hospitalized for 22 days for treatment of infected ingrown toenails.  It was noted that the Veteran had a 2 to 3 year history of toenail problems as well as complaints of a 2 to 3 day history of swollen toes.  Physical examination revealed bilateral ingrown toenails, both of which were infected.  While hospitalized, the Veteran underwent excision of the great toe nails and matrix bilaterally.  On discharge, it was noted that the infection had cleared and that the toe condition had improved.  Diagnoses of infected great toe nails bilaterally; and post-operative infection of the great toe were made.  

The STRs further show that in February 1965, the Veteran was re-admitted for due to redness, pain and swelling of the left great toe.  The condition was treated with antibiotics and X-ray films showed evidence of osteomyelitis of the distal phalanx of the toe with narrowing of the MP joint, probably indicating involvement of that joint with infection.  Final diagnoses of: unguuis incarcerates of the great toenails bilaterally; cellulitis of both great toes; and osteomyelitis of the left great toe (post-infection), were made.  The Veteran continued to be treated for recurrent left great toenail infections, ingrown toenails, and cellulitis in 1965 and 1966.  The Veteran was seen in March 1966 for evaluation of the ingrown toe nail with a history of nail excision, osteomyelitis and loss of joint motion.  The May 1966 separation examination report revealed that clinical evaluation of the feet was normal.  The examiner noted that left ingrown toenails had been treated in service and was shown on examination.  It was noted that during service, it was thought that there was evidence of osteomyelitis of the left foot; the examiner indicated that this was not shown on evaluation.  

STRs for the Veteran's second period of service include an April 1976 enlistment examination report which revealed that clinical evaluation of the feet was normal and that the Veteran reported having a history of foot trouble, described by the Veteran as removal of ingrown toenails of the right and left great toes.  Also on file is a September 1976 separation examination report, also reflecting that clinical evaluation of the feet was normal.  It does not appear that any foot or toe conditions were treated during this period of service.  

On VA Agent Orange examination of August 2007, complaints of joint pain were noted.  Physical examination revealed that the Veteran could extend, but not flex the left great toe.  

In a statement provided in September 2007, the Veteran indicated that his toe was injured as a result of a mortar attack in the area near where he was housed which occurred during his tour of duty in South Vietnam from September 1965 to August 1966.  The Veteran reports that this injury was treated at the 3rd Field Hospital in South Vietnam and states that the injury resulted in an infection and the subsequent development of osteomyelitis.  The Veteran noted that the chronic residuals from this injury include pain, stiffness, and reduced flexibility and movement of the left great toe, as well as altered gait and impaired coordination and balance.  

A VA examination of the feet was conducted in February 2008 and the medical records were reviewed.  The Veteran gave a history of combat in Vietnam and reported that he believed he was hit by shrapnel in 1966 while under fire and running barefoot, resulting in a foot wound which he reportedly bandaged himself.  The history indicates that the wound became infected requiring two surgeries with subsequent pain and loss of motion and recurrent infections of the feet.  X-ray films revealed moderately severe narrowing of the DIP joint of the great toe with osteophyte formation and evidence of a small plantar calcaneal spur, both of which were diagnosed.  The examiner summarized that the Veteran had a chronically ingrown toenail of the left great toe with ongoing onychomycosis and a history of infection, resulting in IP joint arthritis.  

In an April 2008 rating decision, service connection was established for chronically ingrown toenail of the left great toe with ongoing onychomycosis and a history of infection, resulting in IP joint arthritis, for which a non compensable evaluation was assigned, effective from July 2007.  Service connection for residuals of an injury to the left great toe was denied.  The RO explained that there was no evidence of treatment for a left toe/injury trauma during service, noting that treatment for ingrown/infected great toenails was shown.  It was also noted that there was no current clinical diagnosis of any residuals of a claimed left great toe injury.   

In a statement provided in November 2008, the Veteran indicated that his left great toe injury was treated at the 3rd Field Hospital in Vietnam in October/November 1965.  He also mentioned that he could not bend the great toe on the left foot.  In 2009, VA requested any information or records from the 3rd Field Hospital in Vietnam dated in 1965 relating to the Veteran's reported hospitalization.  In April 2009, a response was received indicating that no such records could be located.  

In a statement received in October 2009, the Veteran indicated that in March 1966, he was treated at a first aid station for bleeding and injuries of the knees, elbow and left great toe following a mortar attack.  

Analysis

The Veteran maintains that service connection is warranted for residuals of a left great toe injury resulting from a mortar attack in Vietnam, which resulted in chronic infection.

Generally, in order to prevail on the issue of service connection, there must be evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2010).  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).

Service connection shall be granted to a veteran if the veteran served 90 days or more during a war period or after December 31, 1946 or had peacetime service on or after January 1, 1947, and conditions including arthritis, although not otherwise established as incurred in or aggravated by service, are manifested to a compensable degree within one year following the requisite service.  38 C.F.R. §§ 3.307, 3.309 (2010).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 (1990).

The Veteran maintains that in addition to currently service connected chronically ingrown toenail of the left great toe with ongoing onychomycosis and a history of infection with IP joint arthritis, service connection should also be separately established for residuals of a left great toe injury, claimed as resulting from mortar attack.  In essence, he is also maintaining that he has combat status such that the provisions of 38 U.S.C.A. § 1154(b) are applicable in this case.  

Participation in combat, a determination that is to be made on a case-by-case basis, requires that a Veteran personally participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality.  See VAOPGCPREC 12-99 (October 18, 1999); Moran v. Principi, 17 Vet. App. 149 (2003); see also Sizemore v. Principi, 18 Vet. App. 264, 273-74 (2004).

The Board notes that the presumption afforded under 38 U.S.C.A. § 1154(b) is not for application in this case since a review of the evidence fails to reveal any indication that he participated in combat during his period of service.  The provisions of 38 U.S.C.A. § 1154(b) (West 2002) state, in pertinent part, that in any case where a veteran is engaged in combat during active service, lay or other evidence of service incurrence of a combat related disease or injury will be considered sufficient proof of service connection if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence during service, and, to that end, VA shall resolve every reasonable doubt in favor of the veteran.

In this case, there are no recognized military citations or other supportive evidence that the Veteran actually engaged in combat.  West v. Brown, 7 Vet. App. 70, 76 (1994).  The Veteran's DD 214 for his first period of service with the United States Air Force from December 1962 to August 1966 shows that he was awarded a National Defense Service Medal and Vietnam Service Medal.  Service personnel records show that he had Vietnam service from September 1965 to August 1966.  Thus, while it appears that the Veteran served in Vietnam, there are no recognized military citations or other supportive evidence that the Veteran actually engaged in combat and the provisions for 38 U.S.C.A. § 1154(b) are not for application in this case.

The Board notes that the Court has interpreted 38 U.S.C.A. § 1155 as implicitly containing the concept that the rating schedule may not be employed as a vehicle for compensating a claimant twice (or more) for the same symptomatology; such a result would overcompensate the claimant for the actual impairment of his earning capacity and would constitute pyramiding of disabilities, which is cautioned against in 38 C.F.R. § 4.14.  Essentially, under the anti-pyramiding provision of 38 C.F.R. § 4.14, (2010), the evaluation of the "same disability" or the "same manifestation" under various diagnoses is to be avoided.  The United States Court of Veterans Appeals (Court) held, in Esteban v. Brown, 6 Vet. App. 259 (1994), that for purposes of determining whether the appellant is entitled to separate ratings for different problems or residuals of an injury, such that separate evaluations do not violate the prohibition against pyramiding, the critical element is that none of the symptomatology for any one of the conditions is duplicative of or overlapping with the symptomatology of the other two conditions.

Service-connection has been established for chronically ingrown toenail of the left great toe with ongoing onychomycosis and a history of infection, resulting in IP joint arthritis which was diagnosed upon VA examination of February 2008.  The condition has been assigned a non-compensable evaluation under diagnostic code 5003.  Under diagnostic Code 5003, degenerative arthritis established by X-ray findings will be evaluated on the basis of limitation of motion of the specific joint or joints involved.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, an evaluation of 10 percent is applied for each major joint or group of minor joints affected by limitation of motion.  These 10 percent evaluations are combined, not added, under Diagnostic Code 5003.  

In the first instance, the current manifestations associated with a left toe disorder have been diagnosed as chronically ingrown toenail of the left great toe with ongoing onychomycosis and a history of infection, with resulting in IP joint arthritis.  As such, all of the currently shown manifestations of the left toe are already accounted for and service-connected.  Pursuant to the applicable rating criteria, limitation of motion/painful motion associated with the currently service-connected left toe condition could potentially warrant the assignment of a compensable rating in conjunction with the currently service-connected condition.  However, limitation and/or painful motion is not manifestation which exists separately or independently or the currently service connected condition, it is contemplated as being part and parcel of that condition, which includes arthritis.  

Post-service there have been no clinical manifestations, diagnoses or symptoms of the great left toe, aside from those already service-connected, which have been attributed to any condition other than the service-connected disability.  The requirement that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if the disability resolves prior to the adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).  Significantly the record is entirely negative for evidence of current disability associated with a reported left great toe injury resulting from a mortar attack in Vietnam.  The law limits entitlement for service-related diseases and injuries to cases where the underlying in-service incident has resulted in a current disability.  Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the Court's interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary and therefore the decision based on that interpretation must be affirmed); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Thus, because the evidence fails to reflect that the Veteran has a current disability of the left great toe associated with a reported left great toe injury resulting from a mortar attack in Vietnam, Hickson element (1) therefore has not been met, and the Veteran's claim fails on this basis alone.  See Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (noting that service connection may not be granted unless a current disability exists).

Moreover, even if the Board were to accept the Veteran's lay account of a left great toe injury resulting from a mortar attack in Vietnam, the fact remains that the only currently manifested left toe disability has been identified and diagnosed as chronically ingrown toenail of the left great toe with ongoing onychomycosis and a history of infection, with resulting in IP joint arthritis, a condition for which service-connection is already in effect.  Accordingly, a grant of service connection for a left great toe injury resulting from a mortar attack in Vietnam would not result in any additional benefit to the Veteran and would, in fact, be in violation of the prohibition against pyramiding.  38 C.F.R. § 4.14; Esteban v. Brown.  

To some extent, it appears that the Veteran and his representative are merely seeking acknowledgment from VA of the incurrence of a left great toe injury resulting from a mortar attack in Vietnam.  In a brief presented in January 2011, there was, in essence, a request to establish a reported mortar attack in Vietnam as the etiological cause of left great toe disorder the in lieu of/or in addition to the already established service-related history of left toe nail recurrent ingrown toenails and infections.  Although an analysis of this matter is not required as the claim is already being denied for the reasons discussed above; for the reasons discussed below, the Board will not, by virtue of this decision, alter the original basis for the grant of service connection for the left toe disorder.  

Essentially, there is reason to question whether a left toe injury resulting from a mortar attack in service ever occurred and the Board finds the Veteran's lay statements in this regard to lack credibility.  See Macarubbo v. Gober, 10 Vet. App. 388 (1997) (holding that the credibility of lay evidence can be affected and even impeached by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self- interest, malingering, desire for monetary gain, and witness demeanor).  In this regard, the STRs are entirely negative for any mention of a wound or injury impacting the left toe.  Further, the Veteran failed to report sustaining any such wound or injury until 2007, more than 40 years after discharge from his first period of service, during which time he reports that the injury allegedly occurred.  

Significantly, the Veteran has provided inconsistent accounts of the injury.  The STRs reflect that the Veteran's ingrown toenails and infections were initially treated in December 1964 and that symptoms had appeared even prior to that time.  The Veteran has variously claimed that his left toe injury due to a wound occurred: (1) as a result of a mortar attach which occurred in the area near where he was housed some time while he was stationed in Vietnam between September 1965 to August 1966 (September 2007 statement); (2) while running under fire and barefoot resulting in a foot wound which he reportedly bandaged himself in October to November 1965 (February  2008 VA examination report); and (3) in March 1966, following a mortar attack he sustained bleeding of the knees, elbows and great toe which were treated in a first aid station (October 2009).  Aside from the patent inconsistencies, the Board notes that in any event, all of the aforementioned reported dates of injury were subsequent to the well-established left toe symptomatology which had already manifested and been treated well prior to that time.  STRs and post-service medical evidence are entirely negative for reference to any left toe wound or injury superimposed on a already pre-existing left toe condition manifested by ingrown nails and infection.  

A veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000).  Pursuant to the above discussion, there is no reason for the Board to conclude that the Veteran ever sustained an injury to the left great toe as a result of a mortar wound, as the only evidence presented as to this matter, the Veteran's own lay statements, are found to lack credibility.  Moreover, even if such a wound/injury was sustained in service, it would be of no consequence in this case, as the currently manifested left toe disability has been etiologically linked to service-related history of left toe nail recurrent ingrown toenails and infections the and not to any alleged wound/injury.  Hence, there is no basis for the establishment of service connection for claimed residuals of a left toe injury.  

As the weight of the competent, credible, and probative evidence is against a finding that the Veteran's claimed residuals of a left great toe injury is related to service, the preponderance of the evidence is against this service connection claim.  While the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  The benefit sought on appeal is therefore denied.


ORDER

Entitlement to service connection for residuals of a left great toe injury, is denied.


____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


